internal_revenue_service department of the treasury number release date index number re washington dc person to contact telephone number refer reply to cc psi b9-plr-150934-02 date date legend trustor trust date date son x dear this is in response to your letter dated date requesting a ruling regarding the generation-skipping_transfer gst tax consequences of a proposed modification of a_trust the facts submitted and representations made are as follows trustor created trust on date trust became irrevocable as of trustor’s death on date a date prior to date son is the sole current beneficiary of trust article of trust provides for the payment of the net_income of trust quarter- annually or at more frequent intervals to son during his lifetime article provides that the trustee may pay to son so much of the principal of trust up to the whole thereof as in the trustee’s sole discretion is reasonably required for his support in his accustomed manner of living plr-150934-02 article provides that in addition to any other_payments that son may receive from trust the trustee shall pay to son from the principal of trust such amounts as he may request in writing not exceeding in any calendar_year the greater of the following amounts five thousand dollars or five percent of the value of the principal of trust determined as of the end of the calendar_year hereinafter withdrawal power this right of withdrawal is noncumulative thus if son does not withdraw during any calendar_year the full amount to which he is entitled under this provision his withdrawal right shall lapse at the end of the calendar_year article provides that upon the death of son the trustee shall distribute the trust estate to such one or more persons and on such terms and conditions either outright or in trust as son shall appoint by will provided however that son shall not exercise the power_of_appointment for the benefit of son his estate his creditors or the creditors of his estate article provides that if son fails to exercise his testamentary_power_of_appointment the trustee shall divide the whole trust estate or part thereof not appointed into as many equal shares as there are children of son then living and children of son then deceased represented by issue then living so that there will be one equal share set apart for each then living child of son and one equal share set apart for the then living issue collectively of each deceased child of son article paragraph a provides that each share set apart for the issue of a deceased child of son shall be distributed free of trust paragraph b provides that each share set apart for a living child of son shall be held as a separate trust for the benefit of such child the trustee shall apply so much of the net_income and such portion of the principal as in the trustee’s discretion is necessary for the support education and medical_care of such child until the child attains the age of twenty-one years thereafter the entire net_income shall be paid to such child quarter-annually or at more frequent intervals article paragraph c provides that i upon such child of son attaining the age of twenty-five years one fourth of such share shall be distributed to such child ii upon such child of son attaining the age of thirty years one-third of the remainder shall be distributed to such child iii upon such child of son attaining the age of thirty-five years one-half of the remainder shall be distributed to such child and iv upon such child of son attaining the age of forty years the balance of the remainder shall be distributed to such child and the trust for such child shall terminate article paragraphs d e and f provide that the trustee shall distribute free of trust the trust fund of a child of son who has attained any of such respective ages at the time when such trust fund is directed to be set apart if any surviving child of son dies during the term of his or her trust the property shall be distributed to such child’s plr-150934-02 issue by right of representation any property not otherwise_disposed_of shall pass to the heirs of son it has been represented that no additions actual or constructive have been made to trust the trustee has proposed to file a petition with the court having jurisdiction over trust requesting that the court direct modification of trust to limit the time during which son may exercise his withdrawal power each year to the month of x the trustee of trust requests a ruling that the modification of trust to limit the sole beneficiary’s withdrawal power to the month of x each year and the administration of trust pursuant to that modification will not cause trust to lose its status as a_trust that is exempt from the gst tax and that distributions from trust as modified will not be subject_to the gst tax sec_2041 of the internal_revenue_code provides that the value of the gross_estate shall include the value of all property to the extent of any property with respect to which the decedent has at the time of death a general_power_of_appointment created after date or with respect to which the decedent has at any time exercised or released such a power_of_appointment by a disposition that is of such nature that if it were a transfer of property owned by the decedent such property would be includible in the decedent's gross_estate under sec_2035 to inclusive sec_2041 provides that the term general_power_of_appointment means a power that is exercisable in favor of the individual possessing the power his estate his creditors or the creditors of his estate under sec_2041 the lapse of a power_of_appointment created after date during the life of the individual possessing the power shall be considered a release of such power during any calendar_year to the extent that the property which could have been appointed by exercise of such lapsed power exceeds in value the greater of dollar_figure or percent of the aggregate value of the assets out of which or the proceeds of which the exercise of the lapsed power could be satisfied sec_20_2041-3 of the estate_tax regulations provides that the failure to exercise a power_of_appointment created after date within a specified time so that the power lapses constitutes a release of the power however such a lapse during any calendar_year is treated as a release only to the extent that the property which could have been appointed by exercise of such lapsed power exceeds in value the greater of dollar_figure or percent of the aggregate value of the assets out of which or the proceeds of which the exercise of the lapsed power could be satisfied plr-150934-02 under sec_2514 the exercise or release of a general_power_of_appointment created after date is deemed the transfer of property by the individual possessing such power sec_2514 defines a general_power_of_appointment as a power which is exercisable in favor of the individual possessing the power the possessor his estate his creditors or creditors of his estate under sec_25_2514-3 the failure to exercise a general_power_of_appointment created after date within a specified time so that the power lapses constitutes a release of the power however under sec_2514 a lapse during any calendar_year is considered as a release for gift_tax purposes only to the extent that the property which could have been appointed exceeds the greater of dollar_figure or percent of the aggregate value at the time of the lapse of the assets out of which or the proceeds of which the exercise of the lapsed power could be satisfied sec_2601 imposes a tax on each generation-skipping_transfer made by a transfer to a skip_person under a of the tax_reform_act_of_1986 the generation-skipping_transfer_tax is generally applicable to generation-skipping transfers made after date however under b a of the tax reform act and sec_26 b i of the generation-skipping_transfer_tax regulations the tax does not apply to a transfer from a_trust if the trust was irrevocable on date and no addition actual or constructive was made to the trust after that date under sec_26_2601-1 any trust in existence on date will be considered irrevocable unless the settlor had a power that would have caused inclusion of the trust in his or her gross_estate under sec_2038 or sec_2042 if the settlor had died on date sec_26_2601-1 provides rules for determining when a modification judicial construction settlement agreement or trustee action with respect to a_trust that is exempt from the generation-skipping_transfer_tax will not cause the trust to lose its exempt status the regulation provides that the rules contained in the paragraph are applicable only for purposes of determining whether an exempt trust retains its exempt status for generation-skipping_transfer_tax purposes the rules do not apply in determining for example whether the transaction results in a gift subject_to gift_tax or may cause the trust to be included in the gross_estate of a beneficiary or may result in the realization of capital_gain for purposes of sec_1001 sec_26_2601-1 provides that a modification will not cause an exempt trust to be subject_to the provisions of chapter if the modification does not shift a beneficial_interest in the trust to any beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the modification and the modification does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust a modification of an exempt trust will result in a shift in beneficial_interest to a lower plr-150934-02 generation beneficiary if the modification can result in either an increase in the amount of a generation-skipping_transfer or the creation of a new generation-skipping_transfer to determine whether a particular amendment to a_trust shifts a beneficial_interest in a_trust to a beneficiary who occupies a lower generation the effect of the instrument on the date of the modification is measured against the effect of the instrument in existence immediately before the modification after the proposed modification son will continue to have a noncumulative power to withdraw the greater of five thousand dollars or five percent of trust however son’s right of withdrawal will be limited to the month of x the proposed modification of trust will not result in a shift of any beneficial_interest in trust to any beneficiary who occupies a generation lower than the persons holding the beneficial interests prior to the modification further the modification of trust will not extend the time for vesting of any beneficial_interest in trust beyond the period provided for in the original trust under these circumstances based on the facts submitted and the representations made we conclude that the proposed modification will not cause trust to lose its exempt status for gst tax purposes and that distributions from trust as modified will not be subject_to the gst tax the ruling contained in this letter is based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request_for_ruling it is subject_to verification on examination except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer s requesting it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative a copy of this letter must be attached to any income_tax return to which it is relevant sincerely james f hogan acting branch chief branch office of associate chief_counsel passthroughs and special industries enclosure copy for sec_6110 purposes
